PER CURIAM.
This is an appeal by the defendant from an interlocutory order denying the defendant’s motion to dismiss for improper venue in a breach of contract action. We affirm the order under review based on the following briefly stated legal analysis.
First, the amended complaint alleges that the defendant breached a written contract between the parties by refusing to execute certain written documents. This refusal, according to evidence submitted below, took place on October 4, 1982, at a meeting with the plaintiff in Dade County, Florida. Second, the venue in this cause was, therefore, properly laid in Dade County, Florida under Section 47.011, Florida Statutes (1985) because "the cause of action accrued” in Dade County where the defendant allegedly repudiated the contract between the parties. See Goodwin v. Figueroa, 407 So.2d 1055, 1056 (Fla. 3d DCA 1981); Perry Bldg. Sys. v. Hayes & Bates, Inc., 361 So.2d 443, 444-45 (Fla. 1st DCA 1978); Al Stone Plumbing, Inc. v. Colonial Leasing Co. of New England, 254 So.2d 557, 559 (Fla. 3d DCA 1971); Mendez v. George Hunt, Inc., 191 So.2d 480, 482 (Fla. 4th DCA 1966). On this basis, the order under review is, in all respects,
Affirmed.